Exhibit 10 (ee)
 
INTERTAN, INC.
 
AMENDED AND RESTATED STOCK PURCHASE PROGRAM
 
(as of July 1, 2002)
 
I.
 
PURPOSE AND SCOPE
 
The InterTAN, Inc. Stock Purchase Program (the “Program”) provides employees and
certain Joint Venture Managers of InterTAN, Inc. (“InterTAN”) and its
Participating Affiliates (sometimes collectively called “Company”) an
opportunity for convenient and regular personal investments in the common stock,
$1.00 par value per share, of InterTAN, Inc. (“Stock”).
 
The Program enables eligible employees to invest in Stock through payroll
deduction and enables eligible Joint Venture Managers to invest in Stock through
a contribution of a percentage of sales of a Joint Venture Manager’s Store.
 
The Program provides for Company Contributions that are also invested in Stock.
 
II.
 
PARTICIPATION IN THE PROGRAM
 
A.    ADOPTION
 
OF PROGRAM.    InterTAN and each of its Participating Affiliates may adopt the
Program for all or part of its employees as its Board of Directors or similar
governing body may in its discretion approve.

 
B.
 
ELIGIBILITY.    Subject to the provisions of Section XIX with respect to
union-represented employees, all persons who are 18 years old or over and:

 

 
(1)
 
are employed by the Company at the manager level or higher upon a basis which
contemplates more than 35 hours of employment per week on a continuous basis
(“Continuous Full Time Service”) and have completed 18 months of Continuous Full
Time Service at the store manager level or higher (such eligible employees being
referred to as the “Manager Level Participants”); or

 

 
(2)
 
are employed by the Company and (A) were participating in the Program as of May
21, 2002, (B) have not withdrawn from or terminated participation in the
Program, and (C) have not elected to participate in the InterTAN Group RSPP
program (such eligible employees being referred to herein as the “Grandfathered
Participants”); or

 

 
(3)
 
are Joint Venture Managers of the Company as of July 1, 2002 and (A) were either
Joint Venture Managers participating in the Program as of May 31, 2002 or who
became Joint Venture Managers between June 1,

 



1



--------------------------------------------------------------------------------

2002 and June 30, 2002; and (B) have not withdrawn from or terminated
participation in the Program (such eligible Joint Venture Managers being
referred to herein as the “JV Participants”); or
 

 
(4)
 
are otherwise deemed to be eligible participants by the Program Administrators.

 
Participation in the Program shall be entirely voluntary and the election may be
to participate through Employee Payroll Deductions or Sales Contributions, as
applicable, under Section III. All eligible persons, pursuant to (1) – (4) above
who elect to participate in the Program shall be referred to as “Participants.”
To remain eligible for participation in the Program, an employee must continue
to be an “Employee” engaged in Continuous Full Time Service for InterTAN or a
Participating Affiliate, or, in the case of Grandfathered Participants, in
employment which contemplates continued Qualifying Service. To remain eligible
for participation in the Program, a JV Participant must continue to be a Joint
Venture Manager for InterTAN or a Participating Affiliate.
 
C.
 
APPLICATION FOR PARTICIPATION. In order to become a Participant hereunder, each
employee eligible to be a Manager Level Participant shall execute a written
application wherein he shall evidence:

 

 
(1)
 
his intent to participate in the Program;

 

 
(2)
 
his consent for Payroll Deductions in accordance with Section III below; and

 

 
(3)
 
his acknowledgement and consent to pay the tax as resulting from the Company’s
contribution under applicable tax provisions of the various countries in which
individual participants may reside.

 
Once an employee has completed the necessary service for participation in the
Program as a Manager Level Participant, he may file an application for
participation at any time thereafter. His participation in the Program shall not
become effective, however, until the start of the next pay period after the
application is received by the Company.
 
Each existing Participant in the Program as of the date of the amendment and
restatement (i.e., July 1, 2002) who meets the eligibility requirements set
forth in Section II.B. shall automatically continue as a Participant without
further action.
 
III.
 
INVESTMENT OPTIONS
 
A.    RATE
 
OF PAYROLL DEDUCTION.

 

 
(1)
 
Manager Level Participants may elect to have payroll deductions withheld at the
rate of 1, 2, 3, 4, 5, 6, 7, or 8 percent of Earnings (as defined in, Section
XVIII), but not less than U.S. $10.00 per month (or the local country equivalent
for a Participating Company), provided however, that the Program Administrator
may

 



2



--------------------------------------------------------------------------------

 
from time to time, either generally with respect to all employees, or upon a
selective basis with respect to employees of a particular subsidiary or
affiliate, limit the authorized payroll deduction to a percentage less than 8%
of Earnings, and upon the adoption of any such limitations, prompt notice
thereof shall be given to affected Manager Level Participants.

 

 
(2)
 
Grandfathered Participants may elect to have payroll deductions withheld at a
rate equal to or less than the percentage of Earnings (as defined in Section
XVIII) such Grandfathered Participant had elected for payroll deductions as of
May 21, 2002, but not less than U.S. $10.00 per month (or the local country
equivalent for a Participating Company), provided however, that the Program
Administrator may from time to time, either generally with respect to all
employees, or upon a selective basis with respect to employees of a particular
subsidiary or affiliate, limit the authorized payroll deduction to a percentage
less than the percentage of Earnings being deducted by such Grandfathered
Participant, and upon the adoption of any such limitations, prompt notice
thereof shall be given to affected Grandfathered Participants.

 

 
(3)
 
JV Participants may elect to contribute a percentage of the sales (a “Sales
Contribution”) of such JV Participant’s Store at a rate equal to or less than
the percentage of sales such JV Participant had elected to contribute as of May
31, 2002 or at which rate was chosen by a JV Participant in the case of persons
who became JV Participants between June 1, 2002 and June 30, 2002 (either 0.25%
or 0.50% of sales), provided however, that the Program Administrator may from
time to time, either generally with respect to all JV Participants, or upon a
selective basis with respect to certain classes of JV Participants, limit the
authorized contribution level to a percentage less than 0.25% of sales, and upon
the adoption of any such limitations, prompt notice thereof shall be given to
affected JV Participants.

 

 
(4)
 
Participants who are employees shall designate their rate of payroll deduction
by means of a signed payroll deduction authorization form. The initial rate of
deduction authorized by the Participant shall become effective with the first
day of the pay period following the date on which the authorization is received
by his payroll department. The initial authorization shall continue in effect,
notwithstanding any change in Participant’s earnings, until the Participant
authorizes a change in his rate of deduction, as provided in Section III.B.
below, or until the Participant becomes ineligible for the Program. Deductions
made subject to such authorization are called “Employee Payroll Deductions”. A
Participant’s percentage rate of Payroll Deduction may not be changed without
his express consent. JV Participants shall designate their rate of participation
in a manner that is acceptable to the Program Administrators.

 
B.
 
CHANGES IN RATE OF DEDUCTIONS.    Without withdrawing from the Program, a
Participant may at any time by written notice to his payroll department:

 

 
(1)
 
In the case of employees, suspend Employee Payroll Deductions effective with the
first day of the pay period following the date on which the notice is received



3



--------------------------------------------------------------------------------

 
by his payroll department. The suspension shall be for a period of six (6)
months, after which the deductions will automatically be resumed. A Participant
may have only one six-month suspension in any twelve (12) month period. During
the six-month suspension, the Participant shall receive no credit for
“Participation in the Program” as that term is used in Section IV.B.1.

 

 
(2)
 
In the case of Manager Level Participants, increase or reduce the percentage
rate of Employee Payroll Deduction, effective with the first payroll period in
the month following receipt of notice.

 

 
(3)
 
In the case of Grandfathered Participants, reduce the percentage rate of
Employee Payroll Deduction, effective with the first payroll period in the month
following receipt of notice; provided that once the percentage rate of Employee
Payroll Deduction is reduced, it may not subsequently be increased.

 

 
(4)
 
In the case of JV Participants, reduce the percentage rate of Sales
Contributions, effective the first day of the month following receipt of notice;
provided that once the percentage rate of Sales Contributions is reduced, it may
not subsequently be increased.

 
C.
 
PROCEDURE.    Change in the percentage rate of Employee Payroll Deduction shall
be made by signing a new payroll deduction authorization on a form authorized by
Program Administrators. In the case of JV Participants, a reduction in the
percentage rate of Sales Contributions shall be made in a manner acceptable to
the Program Administrators.

 
IV.
 
CREDITS TO PARTICIPANTS
 
As of the end of each calendar month, the following credits shall be made to
each Participant’s account:
 
A.
 
EMPLOYEE PAYROLL DEDUCTION AND SALES CONTRIBUTIONS.    The amount of Employee
Payroll Deduction withheld or Sales Contributions made during such month shall
be credited to each Participant’s account, as applicable.

 
B.
 
COMPANY CONTRIBUTION.    A monthly amount (the “Company Contribution”)
calculated as set forth below, shall be credited to each Participant’s account;
provided however, that such contribution will not be made for the partial month
in which a Participant may withdraw from the Program.

 
In the case of Manager Level Participants, the Company Contribution shall be
equal to 100% of each Employee Payroll Deduction withheld during such month.
 
In the case of Grandfathered Participants, the amount of the Company
Contribution shall be determined on the basis of each payroll period by
multiplying the following appropriate percentage times each Employee Payroll
Deduction:



4



--------------------------------------------------------------------------------

 
Period of Continuous Participation in the Program

--------------------------------------------------------------------------------

  
Amount of Company’s Matching Contribution

--------------------------------------------------------------------------------

One (1) Day through Three (3) Years
  
Forty Percent (40%)
Over Three (3) Years through Five (5) Years
  
Sixty Percent (60%)
Over Five (5) Years
  
Eighty Percent (80%)

 
In the case of JV Participants, the amount of the Company Contribution shall be
determined by multiplying the following appropriate percentage times the amount
of Sales Contributions made by such JV Participant during the month:
 
Period of Continuous Participation in the Program

--------------------------------------------------------------------------------

  
Amount of Company’s Matching Contribution

--------------------------------------------------------------------------------

One (1) Day through Three (3) Years
  
Forty Percent (40%)
Over Three (3) Years through Five (5) Years
  
Sixty Percent (60%)
Over Five (5) Years
  
Eighty Percent (80%)

 
C.
 
APPLICATION OF MONTHLY CREDITS.    The Employee Payroll Deduction, Sales
Contributions and Company Contributions are to be applied to the acquisition of
Stock monthly and shall be credited to the Participant’s account as Stock and as
Fractional Shares (as defined in Section XVIII) on the basis of a price (the
“Stock Price”) equal to the average of the closing prices of the Stock on the
New York Stock Exchange for each trading day in the month for which such credits
are made.

 
D.
 
DIVIDEND INCOME ON STOCK.

 

 
(1)
 
All cash dividends shall be paid to each Participant on all the Stock and
Fractional Shares to the credit of the Participant on the record date designated
by InterTAN for such dividend, as soon as possible.

 

 
(2)
 
All rights and warrants for a whole share of Stock shall also be distributed to
each Participant as soon as possible. All rights and warrants for less than a
full share of Stock shall be sold and the net proceeds paid to the Participant
as soon as possible.

 
E.
 
STOCK SPLIT.    Any Stock issuable by InterTAN during such month as a stock
dividend or stock split-up shall be credited to each Participant’s account (in
an amount per share equal to any per share dividend actually paid by InterTAN
during such month on its shares of Stock outstanding as of the record date) on
the Stock and Fractional Shares to the credit of the Participant on the
distribution date designated by InterTAN for such dividend or split.



5



--------------------------------------------------------------------------------

 
V.
 
TRANSFERS TO INTERTAN
 
A.
 
EMPLOYEE PAYROLL DEDUCTIONS.    Each Participating Company shall transfer to
InterTAN the Employee Payroll Deduction or Sales Contributions of each
Participant as soon as practicable after the payroll period nearest the end of
the calendar month in which such Employee Payroll Deduction is withheld or such
Sales Contribution made.

 
B.
 
COMPANY CONTRIBUTIONS.    Each Participating Company shall transfer to InterTAN
the Company Contribution for each Participant as soon as practicable after the
payroll period nearest the end of the calendar month in which such Employee
Payroll Deduction is withheld or such Sales Contribution made.

 
VI.
 
INVESTMENT
 
A.
 
STOCK.

 

 
(1)
 
Any Stock required for the purposes of the Program may be treasury shares or
original issue shares.

 

 
(2)
 
Stock may be held by InterTAN, as custodian, at its discretion either in its
name or in the name of one or more nominees. Stock may be purchased in an open
market transaction by InterTAN as of the end of each calendar month with respect
to which the Stock is required by the Program, and sold by InterTAN, at the
Stock Price determined for such month.

 
B.
 
OTHER INTEREST AND INCOME.    Except as herein expressly provided, no interest
or other income will be paid or credited on account of Employees’ Payroll
Deductions, Sales Contributions, Company Contributions, or any other account
payable or credited to Participants.

 
VII.
 
HOLDING PERIOD
 
A.
 
DURATION.    InterTAN shall retain for the Holding Period all Stock credited to
each Participant under the Program. The holding period with respect to any Stock
(the “Holding Period”) shall commence each successive July 1 and shall end on
each successive June 30 (i.e., the Holding Period for Stock purchased in fiscal
year 2003 would start July 1, 2002 and end June 30, 2003).

 
B.
 
DISTRIBUTION.

 

 
(1)
 
When made.    As promptly as practicable after the end of each Holding Period,
which is anticipated to be no later than 60 days after the end of each Holding
Period (or such other date as InterTAN may determine), InterTAN shall distribute



6



--------------------------------------------------------------------------------

 
to the Participant the Stock then held by InterTAN which was credited to the
Participant under the Program as of the year in which the applicable Holding
Period began, except that any Fractional Share of Stock shall be retained by
InterTAN and carried forward to the credit of the Participant.

 

 
(2)
 
Fractional Shares.    In lieu of retaining a prior year’s Fractional Share,
InterTAN may, at its election, distribute to the Participant the value of any
Fractional Share held for the account of a Participant who has no Payroll
Deduction in effect. For such Fractional Share of Stock InterTAN shall pay
Participant the pro rata Stock Price for the month preceding the date of the
distribution.

 
VIII.
 
WITHDRAWALS AND PAYMENTS
 
A.
 
WITHDRAWALS.    The Program provides for a full withdrawal of a Participant’s
account upon delivery of a written Notice of Withdrawal to the Program
Administration Office, (279 Bayview Drive, Barrie, Ontario L4M 4W5) prior to
termination of the Holding Period upon the Participant’s:

 

 
(1)
 
death;

 

 
(2)
 
termination of employment;

 

 
(3)
 
retirement at age 62 or older;

 

 
(4)
 
termination of service as a Joint Venture Manager;

 

 
(5)
 
in the case of Grandfathered Participants, election to participate in the
InterTAN Group RRSP program; or

 

 
(6)
 
withdrawal in full from participation in the Program.

 
B.
 
PAYMENT IN STOCK.    The Participant will be paid the full balance of his
account as follows: (i) a stock certificate representing the nearest whole
number of shares of Stock; (ii) cash equal to the value of any Fractional
Shares; and (iii) reimbursement of any uninvested cash held for his account, if
the Participant delivers a written Notice of Withdrawal to the Program
Administration Office or when the Participant’s account records in the Program
Administration Office indicate that one of the above events of withdrawal has
occurred.

 
C.
 
DETERMINATION OF AMOUNT OF PAYMENT.    The amount of payment in Stock and the
amount of cash payment for Fractional Shares will be determined by the number of
shares credited to the Participant’s account or the valuation of the Stock
credited to the Participant’s account at the Stock Price, respectively:

 

 
(1)
 
for the calendar month preceding the receipt of the written Notice of Withdrawal
by the Program Administration Office; or



7



--------------------------------------------------------------------------------

 

 
(2)
 
in the absence of receipt by the Program Administration Office of a Notice of
Withdrawal from the Participant, the calendar month in which one of the
withdrawal events is recorded in the records of the Program Administration
Office, regardless of the month such event occurred.

 
D.
 
RECIPIENT OF PAYMENT.    All withdrawal payments, including the delivery of any
stock certificate, will be made to the Participant except withdrawal payments
resulting from death of the Participant, in which event the payment will be made
to the beneficiary designated by the Participant or as otherwise provided by the
Program. In event of death of a Participant, the Participant’s beneficiary may
act on behalf of the Participant. Payment to the Participant or his beneficiary
shall be made as soon as practicable after the event permitting withdrawal.

 
E.
 
AUTOMATIC WITHDRAWAL.    If a Participant (who is not on an approved leave of
absence, who has been temporarily laid off or who has not suspended his employee
deductions hereunder) does not make an employee payroll contribution or Sales
Contribution to the Program for two consecutive payroll periods, the Participant
will be treated as having withdrawn from the Program. Upon withdrawal from the
Program, Employee Payroll Deductions or Sales Contributions not yet credited to
the Participant’s account as Stock will be paid over to him.

 
F.
 
REENTERING THE PROGRAM.    A Manager Level Participant continuing in employment
may not reenroll in the Program until the expiration of a period of twelve (12)
months after his withdrawal. A Grandfathered Participant or a JV Participant may
not reenroll in the Program after withdrawal from the Program.

 
IX.
 
BENEFICIARY
 
A.
 
DESIGNATION OF BENEFICIARY.    Participants shall file with the Company a
written designation of beneficiary designating who is to receive any Stock and
any cash to the Participant’s credit under the Program in the event of his death
prior to delivery to him of such Stock and cash.

 
B.
 
CHANGE OF BENEFICIARY.    A Participant may change his beneficiary designation
at any time by written notice to the Program Administration Office. Such change
shall take effect as of the date the Participant signed such written notice,
whether or not Participant is living at the time of receipt of such notice by
the Program Administration Office, but without prejudice to the Company on
account of payments made before such receipts.

 
C.
 
PAYMENT OF BENEFICIARY.    Upon the death of a Participant and upon receipt of
proof deemed adequate by the Company of the identity and existence at the
Participant’s death of a beneficiary or beneficiaries validly designated by him
under the Program, payment will be made to the beneficiary or beneficiaries in
the manner and form as set forth in Section VIII hereof.

 
D.
 
ABSENCE OF BENEFICIARY.    In the absence of a beneficiary designated under the
Program who is living at the time of Participants death, payment shall be made
to the executor or Administrator of the estate of the Participant. If no
executor or administrator has been appointed



8



--------------------------------------------------------------------------------

 
to the knowledge of the Company (or in the event such executor or administrator
has been disqualified), payment may be made to such person or persons as the
Company shall be satisfied is or are legally entitled thereto.

 
E.
 
INTEREST OF BENEFICIARY IN PROGRAM.    No designated beneficiary shall, prior to
the death of the Participant by whom he has been designated, acquire any
interest in the Stock, Fractional Share, or cash credited to the Participant
under the Program.

 
X.
 
VOTING OF STOCKS
 
While Stock is held by InterTAN, as custodian, InterTAN will deliver to each
Participant all notices of meetings, proxy statements, and other material
distributed by InterTAN to its stockholders. The full shares of Stock in each
Participant’s account will be voted in accordance with the Participant’s signed
proxy instructions delivered to InterTAN; provided always that such number of
full shares in such accounts are capable of being ascertained by InterTAN in
advance of the record date established for meetings of stockholders.
 
XI.
 
ADMINISTRATION
 
A.
 
ADMINISTRATION BY INTERTAN.    The Program shall be administered by InterTAN
through its President, Chief Financial Officer or such other person(s) as may be
designated by InterTAN’s President or Chief Financial Officer from time to time,
including an administrative committee duly appointed by the President or Chief
Financial Officer (the “Program Administrators”).

 
B.
 
POWERS OF ADMINISTRATOR.    The powers of InterTAN (through the Program
Administrators) with respect to the administration of this Program shall
include, in addition to those conferred elsewhere in the Program, but shall not
be limited to:

 

 
(1)
 
Authorizing delivery and payment of Stock and cash under the Program;

 

 
(2)
 
Making, amending and enforcing all appropriate rules and regulations for the
administration of the Program;

 

 
(3)
 
Waiving eligibility requirements under the Program;

 

 
(4)
 
Making determinations regarding transitional eligibility (including, without
limitation, eligibility for employees who become Joint Venture Managers or
Grandfathered Participants who become Manager Level Participants after the date
of this amendment and restatement); and

 

 
(5)
 
Deciding or resolving any and all questions as may arise in connection with the
Program.



9



--------------------------------------------------------------------------------

 
C.
 
AUTHORITY OF INTERTAN.    Any determination, decision or action of InterTAN
concerning or with respect to any question arising out of or in connection with
the construction, interpretation, administration and application of the Program
and of its rules and regulations, shall lie within the absolute discretion of
the Program Administrators and shall be final, conclusive and binding upon each
Participating Company, each individual Participant and any and all persons
claiming under or through any Participant.

 
D.
 
COSTS OF ADMINISTRATION.    All costs of administration of the Program shall be
paid by the Company.

 
XII.
 
PARTICIPATION BY AFFILIATED COMPANIES
 
The Program shall apply to any corporation a portion of whose voting stock is
owned directly or indirectly by InterTAN, and any of its affiliates, if such
company or corporation shall elect to participate and if, and so long as, such
participation shall be approved by InterTAN. Any affiliate of InterTAN
participating in this Program shall be a “Participating Company.” A
Participating Company shall be bound by the terms of this document, as amended
from time to time.
 
XIII.
 
NO WARRANTY OF SECURITY VALUES
 
Neither InterTAN nor any Participating Company, their respective officers,
directors, employees, agents or servants, warrants or represents in any way that
the value of Stock in which the Participant may have an interest will increase
or will not decrease. Each Participant assumes all risk in connection with any
changes in the value of the Stock to the extent he may have an interest therein.
 
XIV.
 
GENERAL PROVISIONS
 
A.
 
EXTENT OF CERTAIN RIGHTS OF PARTICIPANTS.    Participation in the Program by an
employee shall not entitle any employee to be retained in the service of
InterTAN or any Participating Company. The right and power of InterTAN and of
each Participating Company to dismiss or discharge any employee is specifically
reserved. Participation in the Program by a Joint Venture Manager shall not
constitute employment of the Joint Venture Manager by InterTAN or any
Participating Company nor shall it entitle any Joint Venture Manager to continue
to serve as a Joint Venture Manager for InterTAN or any Participating Company.
The right and power of InterTAN and of each Participating Company to terminate
its relationship with the Joint Venture Manager is specifically reserved.

 
B.
 
LIMITATION OF PARTICIPANT’S RIGHTS.    No Participant nor any person claiming
under or through them shall have any right or interest under the Program that is
not herein expressly granted.



10



--------------------------------------------------------------------------------

 
C.
 
ASSIGNMENT.    No interest in any Stock or cash held under the Program prior to
delivery to the Participant as hereinabove provided shall be assigned,
alienated, pledged, or otherwise encumbered in whole or in part either directly,
by operation of law or otherwise. If any attempt is made by a Participant to
assign, alienate, pledge or otherwise encumber his interest in such Stock or
cash prior to such delivery, for his debts, liabilities in tort or contract, or
otherwise, then InterTAN (in its absolute discretion) may treat such attempt as
an election by the Participant to withdraw from the Program and submit to any
loss of rights as provided in the Program in the case of a withdrawal at the
time of such attempt.

 
D.
 
QUARTERLY STATEMENT OF ACCOUNT.    As soon as practicable after the end of each
calendar quarter, each Participant shall be furnished with a statement of his
account under the Program.

 
E.
 
REGISTRATION OF STOCK.    Each Participant shall, at such time as InterTAN may
reasonably request, furnish written instructions for the registration of the
Stock to be delivered under the Program upon completion of the Holding Period.
Such Stock will be registered in his name alone or in his name and that of one
such other adult person or persons as he may designate as joint tenants with
right of survivorship, and not as tenants in common. Such instructions shall
remain in effect until receipt by InterTAN of written instructions to change the
registration previously authorized. In the absence of such written instructions,
Stock to be delivered to a Participant will be registered in his name alone or
in the event of his death prior to such delivery will be registered in the name
of the person or persons entitled thereto.

 
F.
 
MISCELLANEOUS.

 

 
(1)
 
The Program Administrators may rely upon the authenticity of any information
supplied to it by the Company in connection with the operation of the Program,
and shall be fully protected in relying upon such information.

 

 
(2)
 
No individual administering or aiding in the administration of the Program shall
have any liability except as provided in Section XIV.F.3. below. As a condition
precedent to participation in the Program or the receipt of benefits hereunder,
such liability if any, is expressly waived and released by each Participant and
by any and all persons claiming under or through any Participant, such waiver
and release to be conclusively evidenced by the act of participation or the
acceptance of benefits hereunder.

 

 
(3)
 
No individual administering or aiding in the administration of the Program shall
be liable except for his own acts or omissions and then only for willful
misfeasance, bad faith, gross negligence or reckless disregard of the duties
involved in the conduct of his office. As used herein, “individual administering
or aiding in the administration of the Program” shall include any share owner,
director, officer, employee or agent of the Company.

 

 
(4)
 
InterTAN may require compliance with any legal requirements it deems necessary
as a condition for delivery of, or payment for, any Stock or cash to the credit
of a Participant under the Program.

 





11



--------------------------------------------------------------------------------

 

 
(5)
 
By a Participant’s act of participating in the Program or by the acceptance of
any of the benefits thereunder, such Participant and any and all persons
claiming under or through any such Participant shall thereby be conclusively
deemed to have indicated his acceptance and ratification of, and consent to, the
application of the provisions of the Program.

 

 
(6)
 
Stock sold or transferred under the Program by InterTAN may be either shares of
Stock issued from treasury or as an original issuance.

 

 
(7)
 
For the purposes of the Program, unless the contrary is clearly indicated by the
context, the use of the masculine gender shall also include within its meaning
the feminine, and the use of the singular shall also include within its meaning
the plural and vice versa.

 
XV.
 
NOTICES AND COMMUNICATIONS
 
A.
 
TO PARTICIPANTS.    All notices, reports and other communications to a
Participant under or in connection with the Program shall be deemed to have been
duly given, made or delivered when received by the Participant, or (if mailed)
when mailed with postage prepaid and addressed to the Participant at his address
last appearing on the records of the Company.

 
B.
 
BY PARTICIPANTS.    All notices, instructions or other communications by a
Participant to InterTAN under or in connection with the Program shall be duly
given, made or delivered when received by the Corporate Secretary of InterTAN
(279 Bayview Drive, Barrie, Ontario L4M 4W5) or when received in the form
specified by InterTAN and at the location, or by the person, designated for
receipt of such notice, instruction or other communication by InterTAN.

 
XVI.
 
AMENDMENT, SUSPENSION OR TERMINATION
 
A.
 
AUTHORITY TO AMEND, SUSPEND OR TERMINATE.    The Board of Directors of InterTAN
may amend, suspend or terminate the Program at any time, or from time to time.
Without limitation, such amendment may change,

 

 
(1)
 
the rates of Company Contributions, or

 

 
(2)
 
any other provisions of the Program.

 
B.
 
DELEGATION OF AUTHORITY.    The Board of Directors of InterTAN may delegate to
the Program Administrator the authority to amend any provision of this Program,
provided such amendment,

 

 
(1)
 
is of an administrative nature, or



12



--------------------------------------------------------------------------------

 

 
(2)
 
does not result in any material increase in the Company’s costs.

 
C.
 
AMENDMENTS.    No amendment, suspension or termination shall adversely affect
any rights of a Participant to Stock, Fractional Shares, or cash to his credit
under the Program as of the date of amendment, suspension or termination.

 
XVII.
 
APPLICABLE LAW
 
Any question concerning or in respect of the validity, construction,
interpretation, administration and effect of the Program, and of its rules and
regulations, and the rights of any or all persons having or claiming to have an
interest therein or thereunder, shall be governed exclusively and solely in
accordance with the laws of the State of Delaware.
 
XVIII.
 
DEFINITIONS
 
For the purposes of the Program, unless some other meaning is clearly indicated
by the context, the following definitions shall be applicable:
 
“Beneficiary” is defined in Section IX.
 
“Company” is defined in Section I and Section XII as “InterTAN” and “its
participating affiliates.”
 
“Company Contribution” is defined in Section IV.B.
 
“Continuous Full Time Service” means the most recent period of uninterrupted
employment as an employee of the Company when such employment consists of more
than thirty-five (35) hours per week for more than five (5) months per year. The
continuity of an employee’s service shall not be deemed to be broken during such
period as the employee shall be:
 

 
(a)
 
on military leave, or

 

 
(b)
 
on other leave of absence authorized by the Company for sickness, disability, or
other circumstances, granted in accordance with an established and uniformly
applied Company policy; or

 

 
(c)
 
laid off in order to effect a temporary reduction in personnel, provided such
employee shall be reemployed within three hundred sixty-five (365) days after
such lay-off.

 
“Earnings” means the amount an employee is receiving as salary or wages from the
Company, including



13



--------------------------------------------------------------------------------

 

 
(a)
 
payments for overtime, vacation pay, night shift bonus, and any cost of living
adjustment, including incentive compensation, other variable compensation or
bonus, but excluding

 

 
(b)
 
living allowance, retainers, any special payments made for services performed
outside his regular duties and any other special payments.

 
except to the extent that the inclusion of any item in (b) above is specifically
approved by the Chief Executive Officer of InterTAN or by such employee or
employees of the Company as he may authorize in writing.
 
Commissions shall be included as Earnings only to the extent determined by the
Chief Executive Officer of InterTAN or by such employee or employees of the
Company as he may authorize in writing.
 
“Continuous Full Time Service” is defined in Section II.B.1.
 
“Employee” means a regular employee of the Company receiving wages or salary,
but shall not include any person compensated pursuant to a contract other than
an employment contract with the Company under the terms of which compensation is
paid on a regular fixed salary or wage basis. As used above, “Employee” shall
also include, without limitation, any salesman who is a bona fide employee of
the Company and recognized as such for social security/insurance purposes.
 
“Employee Payroll Deduction” is defined in Section III.A.
 
“Fractional Share” means an interest equivalent to and expressed as a fraction
of a share of Stock determined by dividing that amount credited to the
Participant to be applied to the purchase of Stock (but which is insufficient to
acquire a full share of Stock) by the applicable Stock Price for the applicable
month with respect to such credit.
 
“Grandfathered Participants” is defined in Section II.B.2.
 
“Holding Period” is defined in Section VII.A.
 
“JV Participants” is defined in Section II.B.3.
 
“Joint Venture Manager” means a party who manages a store pursuant to a Joint
Venture Agreement with InterTAN or a Participating Affiliate.
 
“Manager Level Participants” is defined in Section II.B.1.
 
“Officers” as used in Section II mean the Chairman of the Board, the President,
any Vice President, the Treasurer, the Secretary, and such other employees as
the Board of Directors has elected as officers of InterTAN.
 
“Participant” is defined in Section II.B.



14



--------------------------------------------------------------------------------

 
“Participating Companies” or “Participating Affiliates” are the same and are
defined in Section XII.
 
“Program” is defined in Section I.
 
“Program Administrators” is defined in Section XI.A.
 
“Qualifying Service” means the completion of uninterrupted employment of 1,000
hours of employment in any twelve (12) month period.
 
“Sales Contribution” is defined in Section III.A.3.
 
“Stock” is defined in Section I.
 
“Stock Price” is defined in Section IV.B.3.
 
“InterTAN” is defined as InterTAN, Inc., a Delaware corporation.
 
XIX.
 
EFFECTIVE DATE
 
A.
 
The terms of the Program, as amended and restated, shall become effective as of
July 1, 2002, but only upon approvals, rulings and orders (satisfactory to
InterTAN and, to the extent deemed by InterTAN to be necessary or desirable) by
the appropriate governmental authorities with respect to the Program and any
action contemplated under the Program.

 
B.
 
Notwithstanding the provisions of Section II and Paragraph A of this Section,
employees who are represented by a union (as determined by the required
certification process of the jurisdiction in which the employees are employed)
or the provisions of any local labor law of a country in which the Company
operates shall become eligible to participate in the Program .

 

 
(a)
 
only after the Company and such union shall have entered into a written
agreement to the effect that the Program shall be offered to the employees so
represented, and

 

 
(b)
 
only in accordance with any conditions or requirements contained in such
agreement.



15